Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 10/08/2021. Claims 19-20 have been canceled. Claims 1-18 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for network switch network analysis data producer-consumer shared memory. The detailed implementation indicates: (1) A network switch comprising: a database; (2) A network analysis data producer having a first application program interface; (3) A network analysis data consumer having a second application program interface; and (4) A shared memory accessible by the first application program interface and the second application program interface, wherein the network analysis data producer is to: (a) Store network analysis data on a region of the shared memory; and (b) Store an index to the region in the database for retrieval by the network analysis data consumer.
Pertinent Art
3.	Gao et al, US 20180329860, discloses remote direct memory access optimized producer-consumer message processing in a messing hub, wherein the process comprises The method includes initializing a shared memory region in memory of a host server hosting operation of a messaging hub.  The initialization provides for a control portion and one or more data portions, the control portion storing an index to an available one of the data portions.  The method also includes transmitting to a message producer an address of the shared memory region and receiving a message in one of the data portions of the shared memory region from the message producer by way of an RDMA write operation on a network interface of the host server.  Finally, the method includes retrieving the message from the one of the data portions and processing the message in the messaging hub in response to the receipt of the message

 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


~TBD~


Hung Le
12/29/2021

/HUNG D LE/Primary Examiner, Art Unit 2161